COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00113-CV


ISABELLA P. CHANCELLOR                                              APPELLANT

                                        V.

JP MORGAN CHASE BANK, N.A.,                                         APPELLEES
JP MORGAN CHASE & CO., DAVID
MUNSON, DEBORAH POINTER,
AND WENDY BOOTS


                                    ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant's Unopposed Motion To Voluntarily

Dismiss Appeal.” It is the court=s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).




                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: September 8, 2011




                                    2